UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 F ORM 20-F (Mark One) £ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 S ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2013 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 £ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 GasLog Ltd. (Exact name of Company as specified in its charter) NOT APPLICABLE(Translation of Companys name into English) Bermuda(Jurisdiction of incorporation or organization) c/o GasLog Monaco S.A.M.Gildo Pastor Center7 Rue du GabianMC 98000, Monaco (Address of principal executive offices) Line Køhler Ljungdahl, Head of Legalc/o GasLog Monaco S.A.M.Gildo Pastor Center7 Rue du GabianMC 98000, Monaco Monaco Telephone: +acsimile: + (Name, Address, Telephone Number and Facsimile Number of Company contact person) SECURITIES REGISTERED OR TO BE REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: Title of Each Class Name of Each Exchange on Which Registered Common Shares, $0.01 par value per share New York Stock Exchange SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: None SECURITIES FOR WHICH THERE IS A REPORTING OBLIGATION PURSUANT TO SECTION 15(d) OF THE ACT: None Indicate the number of outstanding shares of each of the issuers classes of capital or common stock as of the close of the period covered by the annual report. As of December 31, 2013, there were 62,863,166 common shares of the Companys common stock outstanding. Indicate by check mark if the Company is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes £ No S If this report is an annual or transition report, indicate by check mark if the Company is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934.Yes £ No S Indicate by check mark whether the Company (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes S No £ Indicate by check mark whether the Company has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Company was required to submit and post such files).Yes £ No £ Indicate by check mark whether the Company is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer S Non-accelerated filer £ Indicate by check mark which basis of accounting the Company has used to prepare the financial statements included in this filing. U.S. GAAP £ International Financial Reporting Standards as issuedby the International Accounting Standards Board S Other £ If Other has been checked in response to the previous question, indicate by check mark which financial statement item the Company has elected to follow.Item 17 £ Item 18 £ If this is an annual report, indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes
